t c memo united_states tax_court steven d cox petitioner v commissioner of internal revenue respondent docket no filed date steven d cox pro_se brianna b taylor and peter t mccary for respondent memorandum findings_of_fact and opinion marvel judge in a notice_of_deficiency issued to petitioner on date respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure for and respectively and additions to tax under sec_6651 and and for and the issues for decision are whether petitioner failed to report gross_receipts of dollar_figure and dollar_figure on schedules c profit or loss from business for and respectively whether petitioner received interest_income of dollar_figure and dollar_figure for and respectively whether petitioner is entitled to business_expense deductions for the years in issue and whether petitioner is liable for the additions to tax as determined by respondent for the years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts are incorporated herein by this reference petitioner resided in georgia when he filed his petition i petitioner’s background and businesses after graduating from high school petitioner began working as a carpenter he eventually applied for a general contractor’s license after receiving his general contractor’s license petitioner began working as a qualifier by allowing construction businesses to use his general contractor’s license during the years in 1unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar issue petitioner received payment for his qualifier services from various construction businesses including puente contracting inc puente contracting harrington homes corp harrington homes mcb shell contractor mcb framing and marco custom builder during the years in issue petitioner also worked on smaller construction projects he provided construction services for individuals and for creative coast builders ii petitioner’s bank account sec_2 a amsouth account during and petitioner maintained an account at amsouth bank titled in the name of equity three enterprises amsouth account on the account package agreement he identified equity three enterprises as a sole 2the record contains copies of amsouth bank account statements purportedly related to petitioner’s business activities an account titled in the name of equity three enterprises inc an account titled in the name of equity three partners inc and two accounts both titled in the name of elkcam construction inc respondent did not include in petitioner’s gross_receipts any amounts deposited into these accounts 3during the years at issue equity three enterprises also maintained a bank account at bank of america the record does not contain any bank account statements with respect to this account proprietorship business petitioner was the only individual with signatory authority over the amsouth account during petitioner made deposits into the amsouth account totaling dollar_figure the deposits included checks drawn on accounts of petitioner puente contracting cheryl n lee and harrington homes as well as a check drawn on equity three enterprises’ bank of america account and made payable to petitioner during petitioner made deposits into the amsouth account totaling dollar_figure the deposits included checks drawn on accounts of puente contracting unitrin direct and marco custom builders b suncoast account during the years in issue petitioner maintained a personal checking and savings account at suncoast schools credit_union suncoast account he was the only individual with signatory authority over the suncoast account during the years in issue petitioner earned interest on the funds in his suncoast account during petitioner made deposits into the suncoast account of dollar_figure the deposits included checks drawn on accounts of equity three enterprises mcb framing marco custom builders inc mcb shell contractor and creative coast builders as well as a dollar_figure wire transfer from wells fargo during petitioner made deposits of dollar_figure into the suncoast account the deposits included checks drawn on the accounts of mcb shell contractor creative coast builders martha mejia masonry marco custom builder and maureen mccormick iii reconstruction of petitioner’s income and the notice_of_deficiency petitioner failed to file federal_income_tax returns for and respondent subsequently performed a bank_deposits analysis with respect to petitioner’s and taxable years respondent determined that petitioner made taxable deposits into his amsouth account of dollar_figure and dollar_figure for and respectively and made taxable deposits into his suncoast account of dollar_figure and dollar_figure for and respectively accordingly respondent determined that petitioner made total taxable deposits of dollar_figure and dollar_figure for and respectively respondent also had received forms 1099-int interest_income from suncoast reporting that petitioner received interest_income of dollar_figure and dollar_figure for and respectively on the basis of respondent’s bank_deposits analysis and the third-party payor information respondent prepared substitutes for returns for petitioner under sec_6020 4ms mccormick is petitioner’s ex-wife respondent subsequently mailed to petitioner the notice_of_deficiency for and on the basis of petitioner’s bank_deposits respondent determined that petitioner failed to report on schedules c gross_receipts of dollar_figure and dollar_figure for and respectively on the basis of the forms 1099-int filed by suncoast respondent determined that petitioner failed to report interest_income of dollar_figure and dollar_figure for and respectively respondent also determined that petitioner was liable for additions to tax under sec_6651 and and for and iv petitioner’s compliance history petitioner failed to file federal_income_tax returns for through the record contains no indication that petitioner has ever filed federal employment_tax returns or made any estimated_tax payments petitioner’s history shows an extended failure to comply with his tax reporting and payment obligations petitioner also failed to cooperate with the revenue_agent assigned to the examination for his and taxable years opinion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous see rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary5 with regard to all reasonable requests for information sec_7491 see also 116_tc_438 petitioner does not contend that sec_7491 should shift the burden here and the record establishes that he did not satisfy the sec_7491 requirements accordingly petitioner bears the burden_of_proof with respect to all disputed factual issues ii petitioner’s unreported income sec_61 defines gross_income as all income from whatever source derived and includes compensation paid for services whether furnished by the taxpayer as an employee a self-employed_person or an independent_contractor a 5the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 taxpayer must maintain books_and_records establishing the amount of his or her gross_income sec_6001 if a taxpayer fails to maintain the required books_and_records the commissioner may determine the taxpayer’s income by any method that clearly reflects income see sec_446 92_tc_661 the commissioner’s reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances petzoldt v commissioner t c pincite the commissioner has great latitude in reconstructing a taxpayer’s income see sec_446 petzoldt v commissioner t c pincite the commissioner may reconstruct a taxpayer’s income using third-party information returns see 117_f3d_785 5th cir ketler v commissioner tcmemo_1999_68 the commissioner also may use bank records and other third-party records to reconstruct a taxpayer’s income see 647_f2d_875 9th cir aff’g tcmemo_1979_319 see also 999_f2d_760 4th cir aff’g tcmemo_1992_153 as noted above the commissioner’s deficiency determination normally is entitled to a presumption of correctness see rule a however the u s court_of_appeals for the eleventh circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that the commissioner’s determination of unreported income is entitled to a presumption of correctness only if the determination is supported by a minimal evidentiary foundation linking the taxpayer to an income-producing activity see 994_f2d_1542 11th cir aff’g tcmemo_1991_636 once the commissioner produces evidence linking the taxpayer to an income- producing activity the presumption of correctness applies and the burden of production shifts to the taxpayer to rebut that presumption by establishing that the commissioner’s determination is arbitrary or erroneous id see also 428_us_433 petitioner admitted that he received payments from puente contracting mcb framing mcb shell contractor harrington homes and equity three enterprises in exchange for_the_use_of his general contractor’s license petitioner also admitted that he received payments from ms lee creative coast builders and martha mejia masonry in exchange for his construction services he admitted that he deposited the payments into his amsouth and suncoast accounts respondent introduced into evidence petitioner’s bank records which confirm that petitioner deposited into his accounts payments from his various clients and earned interest_income with respect to his suncoast account because this evidence is sufficient to link petitioner to an income-producing activity the presumption of correctness applies and he has the burden of producing evidence to rebut that presumption a petitioner’s unreported gross_receipts the bank_deposits method is a permissible method of reconstructing income see 102_tc_632 see also langille v commissioner tcmemo_2010_49 aff’d 447_fedappx_130 11th cir bank_deposits constitute prima facie evidence of income see 87_tc_74 the commissioner need not show the likely source of a deposit treated as income but the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge in reconstructing income using the bank_deposits method see clayton v commissioner t c pincite however the commissioner need not follow any leads suggesting that a taxpayer has deductible expenses 96_tc_858 aff’d 959_f2d_16 2d cir after the commissioner reconstructs a taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the commissioner’s use of the bank_deposits method is unfair or inaccurate see clayton v commissioner t c pincite dileo v commissioner t c pincite the taxpayer must prove that the reconstruction is in error and may do so in whole or in part by proving that a deposit is not taxable see clayton v commissioner t c pincite petitioner failed to produce any books_or_records relating to his income for the years in issue petitioner also failed to cooperate with respondent and respondent’s revenue_agent to determine the amounts of his gross_receipts for the years at issue although petitioner claims that he maintained records and that these records were stolen he did not make any attempt to reconstruct these records or to cooperate with respondent to determine the proper amounts of his gross_receipts for the years in issue see eg jones v commissioner tcmemo_1994_230 aff’d without published opinion 68_f3d_460 4th cir famularo v commissioner tcmemo_1984_37 therefore we find that it was reasonable for respondent to use the bank_deposits method to reconstruct petitioner’s income accordingly petitioner bears the burden of proving that respondent’s determinations are arbitrary or erroneous petitioner argues that respondent’s income reconstruction treated some nontaxable deposits as income in defending against the commissioner’s reconstruction_of_income the taxpayer bears the burden of showing whether and to what extent the commissioner included deposits derived from nontaxable sources 981_f2d_350 8th cir aff’g in part rev’g in part 96_tc_172 nontaxable items include interaccount transfers returned checks and in some instances money a taxpayer receives merely as a conduit see macgregor v commissioner tcmemo_2010_187 aff’d fed appx a f t r 2d ria 9th cir date taylor v commissioner tcmemo_2009_235 estate of kalichuk v commissioner tcmemo_1964_336 holding that taxpayers were merely conduits and had not received taxable_income where the taxpayers deposited checks into their account on behalf of third parties and transmitted the check proceeds to the third parties shortly thereafter first petitioner contends that with respect to the checks from harrington homes he did not receive income equal to the stated amounts of the checks petitioner testified that he deposited the checks from harrington homes on behalf of one of his clients he testified that the client did not have a general contractor’s license accordingly the client used petitioner’s general contractor’s license he further testified that after the client received a check from harrington homes the client would present the check to petitioner and petitioner would deposit the check into his account petitioner testified that he would retain a percentage of the check amount as a fee for_the_use_of his general contractor’s license and that he would return to the client the balance of the check amount petitioner testified that he returned the balance by paying his client with a check drawn on his amsouth account during petitioner deposited into his amsouth account five checks from harrington homes check no dated date for dollar_figure check no dated date for dollar_figure check no dated date for dollar_figure check no dated date for dollar_figure and check no dated date for dollar_figure petitioner’s amsouth account statements show that petitioner wrote three large checks during that period a check credited on date for dollar_figure a check credited on date for dollar_figure and a check credited on date for dollar_figure petitioner did not deposit into his account any checks from harrington homes during respondent did not introduce into evidence the canceled checks drawn on petitioner’s amsouth account petitioner did not produce any of his own records or call any witnesses to corroborate his testimony that he was not entitled to the full amounts of the checks he deposited from harrington homes nevertheless we find petitioner’s testimony credible a review of petitioner’s amsouth account statements shows that in january february and april he wrote checks drawn on his account that correspond with the amounts of the harrington homes checks deposited in january february and march this evidence is consistent with petitioner’s testimony regarding his right to income with respect to the harrington homes checks furthermore we note that with respect to petitioner’s amsouth account respondent determined that he had unreported gross_receipts of dollar_figure and dollar_figure during and respectively the discrepancy between the amounts of gross_receipts determined for and supports a finding that petitioner did not earn gross_receipts of dollar_figure as determined by respondent accordingly we find that his gross_receipts for must be reduced by dollar_figure the amount of funds petitioner acting as a mere conduit transmitted to his client second petitioner contends that the dollar_figure deposit into his suncoast account during does not constitute taxable_income because he transferred the funds from one of his business bank accounts petitioner’s suncoast account statement shows that on date he deposited into his account dollar_figure notations on petitioner’s account statement apparently made by respondent’s revenue_agent show that petitioner deposited cash of dollar_figure as well as a dollar_figure check respondent’s revenue_agent determined that only the cash portion of petitioner’s deposit constituted taxable_income petitioner’s amsouth account statements do not show any corresponding withdrawals around the time of his cash deposit in addition our review of the bank account statements for equity three enterprises and elkam construction inc accounts purportedly related to petitioner’s business activities do not show any corresponding withdrawals around the time of his cash deposit accordingly we find that respondent’s revenue_agent properly included the dollar_figure cash deposit in petitioner’s gross_receipts for third petitioner argues that check no should be excluded from the calculation of gross_receipts check no is a dollar_figure payment from creative coast builders to petitioner dated date petitioner testified that he previously had purchased nails for creative coast builders and the dollar_figure payment was a reimbursement for that purchase in the absence of corroborating evidence we find his testimony regarding the disputed check to be self-serving and unreliable see tokarski v commissioner t c pincite petitioner has failed to introduce credible_evidence that check no constituted nontaxable income accordingly we find that respondent’s revenue_agent properly included the dollar_figure payment in petitioner’s gross_receipts for having decided that respondent acted reasonably in using an indirect method to reconstruct petitioner’s income and having considered petitioner’s arguments regarding whether such income constituted taxable_income we now review respondent’s calculations of petitioner’s taxable_income for the years in issue to prove how respondent calculated petitioner’s gross_receipts respondent introduced copies of petitioner’s amsouth and suncoast bank account statements as well as the revenue agent’s spreadsheets our analysis of the revenue agent’s income reconstruction spreadsheet and petitioner’s bank statements convinces us that the revenue_agent erroneously included in petitioner’s gross_receipts check no check no constituted a payment of dollar_figure from ms lee to petitioner petitioner deposited check no into his amsouth account during but the check was returned presumably for insufficient funds respondent’s revenue_agent failed to exclude this check in calculating petitioner’s gross_receipts for accordingly we will reduce petitioner’s schedule c gross_receipts for by dollar_figure in addition to the amounts discussed supra pp our analysis of petitioner’s bank account statements and the revenue agent’s spreadsheet confirms that the revenue_agent properly reconstructed petitioner’s schedule c gross_receipts for accordingly we sustain respondent’s determination with respect to petitioner’s schedule c gross_receipts for in summary we find that petitioner had gross_receipts of dollar_figure and dollar_figure for and respectively that he should have reported on schedules c b petitioner’s unreported interest_income sec_61 includes interest in a taxpayer’s gross_income petitioner’s suncoast account statements establish that he received interest_income for the years in issue furthermore respondent introduced forms 1099-int with respect to the interest_income adjustments and petitioner has raised no reasonable dispute with respect to the accuracy of the information returns therefore the burden of production with respect to the income does not shift to respondent under sec_6201 petitioner has failed to introduce any credible_evidence contesting respondent’s determinations that he received interest_income from suncoast of dollar_figure and dollar_figure in and respectively because interest must be included 6under sec_6201 if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed by a third party and the taxpayer meets certain other requirements the commissioner bears the burden of producing reasonable and probative information in addition to the information_return concerning the deficiency attributable to the income item the burden shifts to the commissioner only if the taxpayer fully cooperates with the commissioner by providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested see id in petitioner’s income under sec_61 we sustain respondent’s determinations with respect to the interest_income from suncoast iii business_expenses generally a taxpayer is entitled to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 am stores co v commissioner 114_tc_458 an expense is ordinary if it is customary or usual within the particular trade business or industry or if it relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 personal living or family_expenses generally are not deductible see sec_262 deductions are a matter of legislative grace and ordinarily a taxpayer must prove that he is entitled to the deductions he claims 503_us_79 a taxpayer must maintain records to substantiate claimed deductions and to establish the taxpayer’s correct_tax liability higbee v commissioner t c pincite see also sec_6001 the taxpayer must produce such records upon the secretary’s request sec_7602 see also sec_1_6001-1 income_tax regs adequate substantiation must establish the amount and purpose of a claimed deduction higbee v commissioner t c pincite see also 65_tc_87 aff’d per curiam 540_f2d_821 5th cir in deciding whether a taxpayer adequately substantiated a claimed deduction we are not required to accept the taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount of the deductible expense 39_f2d_540 2d cir however we cannot estimate the amount unless the taxpayer introduces evidence that he paid_or_incurred the expense and the evidence is sufficient for us to develop a reasonable estimate 245_f2d_559 5th cir in estimating the amount we bear heavily upon the taxpayer who failed to maintain and produce the required records see cohan v commissioner f 2d pincite petitioner contends that he has adequately substantiated his schedule c expenses because his income and expense records were stolen following the years at issue and because he has introduced evidence in the form of his own testimony and other documents showing the expenses he incurred when a taxpayer’s records have been destroyed or lost due to circumstances beyond the taxpayer’s control the taxpayer may substantiate his expenses by making a reasonable reconstruction of the expenditures or use see sec_1 5t c temporary income_tax regs fed reg date a taxpayer is required to reconstruct what records he can see eg chong v commissioner tcmemo_2007_12 slip op pincite if the taxpayer establishes that the records were lost or destroyed because of circumstances beyond his control he must nevertheless substantiate his expenditures through secondary evidence see 122_tc_305 while we acknowledge that petitioner kept some records8 and that he testified that other records were lost or destroyed he still had an obligation to substantiate his expenditures petitioner made no effort to reconstruct his records 7petitioner testified that he kept records of his income and expenses on his computer he further testified that his brother stole his computer after the years in issue petitioner testified that he filed a police report with respect to the theft but he did not introduce the police report as evidence 8while petitioner testified that he maintained records he also testified that he did not maintain records of his business_expenses that he relied on his bank statements to calculate his business_expenses and that he paid some expenses in cash accordingly although we find that petitioner kept some records we are unable to find that he maintained adequate_records to substantiate his business_expenses because petitioner made no attempt to reconstruct his expenses however we need not delve further into the adequacy of his recordkeeping or to substantiate his expenses with secondary evidence such as third-party testimony or invoices and receipts petitioner testified that he paid laborers and purchased materials for work on his construction projects but his testimony was vague and unspecific and we find it insufficient to provide a basis for estimating the expenses in the absence of corroborating evidence we are not required to accept petitioner’s testimony see tokarski v commissioner t c pincite petitioner has failed to prove that he is entitled to any deductions for business_expenses iv additions to tax if the taxpayer assigns error to the commissioner’s determination that he is liable for an addition_to_tax the commissioner has the burden under sec_7491 of producing evidence with respect to the liability of the taxpayer for the addition_to_tax see higbee v commissioner t c pincite to meet his burden of production the commissioner must come forward with sufficient evidence that it is appropriate to impose the addition_to_tax id once the commissioner meets his burden the taxpayer must come forward with evidence sufficient to persuade this court that the determination is incorrect id respondent determined that petitioner is liable for additions to tax for failure to timely file returns for and under sec_6651 section a imposes an addition_to_tax for failure_to_file a return timely in the amount of of the tax required to be shown on the return for each month during which such failure continues not to exceed in the aggregate unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the parties stipulated that petitioner failed to file returns for and respondent has satisfied the burden of production under sec_7491 and petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is erroneous petitioner claims that he did not file his returns because he did not understand how to complete a federal_income_tax return and he could not afford to hire a return preparer petitioner’s explanation does not constitute reasonable_cause for his failure_to_file see eg 54_tc_1735 blair v commissioner tcmemo_1991_456 petitioner did not argue that his failure_to_file returns was due to reasonable_cause and not due to willful neglect and he presented no credible_evidence on the issue accordingly we hold that petitioner is liable for sec_6651 additions to tax for and 9the amounts of the sec_6651 additions to tax for and must be adjusted to reflect the adjustments to gross_receipts calculated in this opinion respondent also determined that petitioner is liable for additions to tax for failure_to_pay_tax shown on a return under sec_6651 sec_6651 imposes an addition_to_tax for failure to pay timely the amount of tax shown on a return the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return 120_tc_163 petitioner did not file and returns however respondent prepared substitutes for returns under sec_6020 a return made by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of determining whether the sec_6651 addition_to_tax applies sec_6651 127_tc_200 aff’d 521_f3d_1289 10th cir respondent introduced into evidence substitutes for returns that satisfy the requirements of sec_6020 as well as a copy of petitioner’s account transcripts the substitutes for returns and the account transcripts establish that petitioner failed to pay the tax shown on the substitutes for returns respondent has satisfied the burden of production under sec_7491 petitioner did not introduce any evidence that he was unable to pay the tax owed or that he would have suffered undue_hardship if he had paid the tax on the due_date see sec c proced admin regs accordingly we hold that petitioner is liable for the sec_6651 additions to tax for and dollar_figure respondent also determined that petitioner is liable for additions to tax for failure to pay estimated_tax under sec_6654 sec_6654 imposes an addition_to_tax for underpayment of a required_installment of estimated_tax each required_installment of estimated_tax is equal to of the required_annual_payment which in turn is equal to the lesser_of of the tax shown on the taxpayer’s return for that year or if no return is filed of his or her tax for such year or if the taxpayer filed a return for the immediately preceding_taxable_year of the tax shown on that return sec_6654 and b a taxpayer has an obligation to pay estimated_tax only if he has a required_annual_payment wheeler v commissioner t c pincite petitioner admitted that he did not make any estimated_tax payments for the years in issue respondent introduced copies of petitioner’s account transcripts which show that petitioner did not make any estimates tax_payments respondent also introduced evidence that petitioner failed to file federal_income_tax returns for and petitioner stipulated that he failed to file returns for on 10the amounts of the sec_6651 additions to tax for and must be adjusted to reflect the adjustments to gross_receipts calculated in this opinion the basis of this information and the evidence with respect to petitioner’s income for the years in issue we are able to conclude that petitioner had required annual payments for and accordingly we hold that petitioner is liable for the sec_6654 additions to tax for and dollar_figure we have considered the remaining arguments made by the parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule 11the amounts of the sec_6654 additions to tax for and must be adjusted to reflect the adjustments to gross_receipts calculated in this opinion
